Wade, C. J.
1. There was no error in overruling the general and special demurrers to the plaintiff’s petition.
2. This ease proceeded under the employer’s liability act of Congress of April 22, 1908 (35 Stat. 65, Comp. St. 1916, §§ 8657-8665); and there was no presumption of negligence against the defendant, but there was some evidence from which negligence on the part of a coemployee of the plaintiff might be inferred, and this court is unable to hold, as a matter of law, either that the injury so clearly resulted from such a want of ordinary care on the part of the plaintiff as. would necessarily defeat his recovery (Thornton on Federal Employers’ Liability Act (3d ed.), 153, § 192), or else from a risk of his employment assumed by him. Under all the facts and circumstances in proof, these were questions for determination by the jury.
3. After a careful examination of the record and of each of the thirty-one grounds of the motion for a new trial, this court is of the opinion that there is no such substantial merit in any one or more of the special *714grounds as to require a reversal, and that there was sufficient evidence to authorize the verdict against the railroad company, and nothing to indicate that the amount of the verdict ($10,000), which is alleged to be excessive, was the result of bias.or prejudice on the part of the jury.
Decided August 3, 1917.
Action for damages; from Bartow superior court—Judge Fite. June 10, 1916.
D. W. Blair, J. M. Ned, for plaintiff in error.
Atkinson & Born, James B. Whitaker, contra.

■Judgment affirmed.


George and Luke, JJ., concur.